UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                    No. 18-CR-00656-LTS

CARLOS ALVAREZ,

                 Defendant.

-------------------------------------------------------x


                                                     ORDER

                  The Court has received Defendant’s “Motion to Proceed Pro-Se as Co-Counsel,”

dated December 17, 2019. (Docket Entry No. 66.) A defendant “has no right to ‘hybrid’

representation, in which he is represented by counsel from time to time, but may slip into pro se

mode for selected presentations,” United States v. Rivernider, 828 F.3d 91, 108 (2d Cir. 2016),

and, if proceeding pro se, he must “comply with relevant rules of procedural and substantive

law,” Faretta v. California, 422 U.S. 806, 834 n.46 (1975). Mr. Alvarez’s motion is denied to the

extent he seeks to proceed as co-counsel with his attorney of record.

                 In light of the facts that Mr. Alvarez’s motion also refers to proceeding pro se

with standby counsel and that he has filed a separate document in which he asserts that his

current counsel of record, Patrick Brackley, has provided ineffective assistance of counsel, the

Court will hold a conference on January 14, 2020, at 11:00 a.m. At that conference, the Court




ORD RE MTN TO PROCEED PRO-SE AS CO-COUNSEL.DOCX VERSION JANUARY 7, 2020                             1
will hear any request for appointment of substitute counsel or to proceed pro se. The CJA

attorney on duty will be requested to attend the conference.


       SO ORDERED.

Dated: New York, New York
       January 7, 2020

                                                               _/s/ Laura Taylor Swain_____
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge
Copy mailed to:
Carlos Alvarez (No. 86049-054)
MDC Brooklyn
Metropolitan Detention Center
P.O. Box 329002
Brooklyn, NY 11232




ORD RE MTN TO PROCEED PRO-SE AS CO-COUNSEL.DOCX VERSION JANUARY 7, 2020                       2
